DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07-20-21 has been entered.

Amendment
Acknowledgement is made of Amendment filed 06-30-21.
Claims 1-2, 5, 8-10, 13-16 and 19 are amended.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are directed to the newly amended parts, and the claims are still under the disclosure of Handte et al. See detailed rejection below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-4, 6-13 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Handte et al. (US20150378144).
Re Claim 1, Handte show and disclose
An investigation instrument comprising: 
a shaft (endoscope cover 18 with 17, fig. 2-3), 
a sensor (9, fig. 4, 10-11) arranged in the shaft, the sensor including reverse-side electrical contacts (bonding balls on back of 9, fig. 7, 10-11) which subtend a field (a field within outer perimeter of bonding balls, and from back side of the sensor 9 toward capacitor 10, fig. 4, 7, 10-11) on a reverse side of the sensor, by which the sensor is electrically contact-connected by a connection (sensor 9 contact-connected by bonding balls, fig. 11), 
the connection comprises a flat contact-connection section (flat contact portion of flexible circuit board 8 connected to bonding balls on back of the sensor 9, fig. 4, 7, 10-11) for the contact-connection of the contacts, and a first flexible bending section (bending portion of flexible circuit board 8, start from vertical portion to horizontal portion, where upper and lower flexible circuit board 8 starting to bond together, fig. 4, 7, 10-11), that leads out an electrical connection line (traces on flexible circuit board 8, fig. 1-4, 7-11) from the flat contact-connection section at the reverse side of the sensor (fig. 1-4 and 7-11), the first flexible bending section is arranged within a shadow (shadow on back side of the reinforcement body 14 and sensor 9, fig. 4) which is cast by the field along at least one of a longitudinal axis (casted along longitudinal axis of the 
Re Claim 2, Handte show and disclose
The investigation instrument as claimed in claim 1, wherein the first flexible bending section lies within a rearward shadow (on back of the sensor 9), which is cast by the sensor along the longitudinal axis (4 and 11).
Re Claim 3, Handte show and disclose
The investigation instrument as claimed in claim 1, wherein a surface normal (through center of the sensor along longitudinal axis of the endoscope, fig. 2-4 and 11) of the field is oriented at least approximately parallel, or at an acute or obtuse angle to the longitudinal axis (fig. 2-4 and 11), and the contact-connection section is oriented at least approximately parallel to the reverse side of the sensor (fig. 4 and 11).
Re Claim 4, Handte show and disclose
The investigation instrument as claimed in claim 1, wherein the sensor is arranged at a distal end of the shaft (fig. 3), transversely to the longitudinal axis (fig. 2-4 and 11).
Re Claim 6, Handte show and disclose
The investigation instrument as claimed in claim 1, wherein the investigation instrument comprises an endoscope and the sensor is an image sensor (image sensor 9 of endoscope 1, fig. 2-4).
Re Claim 7, Handte show and disclose

	Re Claim 8, Handte show and disclose
The investigation instrument as claimed in claim 7, wherein a projection of the first flexible bending section along the longitudinal axis on the reverse side of the sensor (a projection portion of the bending section is within rear shadow of sensor 9, fig. 4 and 11) lies within the field.
Re Claim 9, Handte show and disclose
The investigation instrument as claimed in one claim 1, wherein the con- tact-connection section only partially occupies the field (fig. 4 and 11), and a projection of the first flexible bending section along the longitudinal axis either falls between individual ones of the contacts or coincides with individual contacts (fig. 4 and 11), such that the first flexible bending section leads away the connection lines either between the contacts or above the contacts (fig. 4 and 11).
Re Claim 10, Handte show and disclose
The investigation instrument as claimed in claim 1, wherein the connection comprises a terminal section (horizontal portion of flexible circuit board 8 with terminal contacts 11, fig. 4 and 11), which leads the electrical connection lines (traces from sensor 9 on the flexible circuit board 8, fig. 1-4 and 11) further away from the sensor wherein the first flexible bending section connects the contact-connection section to the terminal section (fig. 4 and 11).
Re Claim 11, Handte show and disclose
The investigation instrument as claimed in claim 10, wherein a proximal dividing line (from the first flexible bending portion to horizontal portion of the flexible circuit board 8, fig. 4 and 11) marks a transition from the bending section to the terminal section, and the terminal section carries and contact-connects at least one electrical component (horizontal terminal portion of circuit board 8 carries capacitor 10, and terminal contacts 11 connecting an electrical cable, [0047], fig. 4 and 10-11).
Re Claim 12, Handte show and disclose
The investigation instrument as claimed in claim 11, wherein the terminal section is oriented along the longitudinal axis (fig. 4 and 10-11) and an extension of the terminal section engages with the contact-connection section (fig. 4 and 10-11).
Re Claim 13, Handte show and disclose
The investigation instrument as claimed in claim 1, wherein the connection comprises a plurality of the contact-connection sections (contact-connection sections with bonding balls, fig. 6-7, 10-12), a plurality of the first flexible bending sections (on upper and lower flexible circuit board 8, fig. 4-5, 7, 10-11), the first flexible bending sections each lead out ones of the electrical connection lines (traces from sensor 9 on the upper and lower flexible circuit board 8, fig. 1-4 and 11) from respective ones of the contact-connection sections of the connection, and each of the first flexible bending sections is arranged within a respective shadow (within rear shadow of the sensor 9, fig. 1-4 and 11) which is cast by the 
Re Claim 18, Handte show and disclose
The investigation instrument as claimed in claim 1, wherein a distal dividing line (between flat vertical portion and bending portion of the flexible circuit board 8, fig. 4 and 11), which marks a transition from the contact-connection section to the bending section (fig. 4 and 11), in at least one extension (extension with contact-connection section, fig. 4 and 11) is routed within the contact-connection section.
Re Claim 19, Handte show and disclose
The investigation instrument as claimed in claim 11, wherein the proximal dividing line lies (between bending portion and horizontal portion of circuit board 8, fig. 4 and 11) directly outside a shadow (on back of flat vertical connection portion, fig. 4 and 11) which is cast by the contact-connection section along the longitudinal axis, or wherein a projection of at least one of the proximal dividing line (of the dividing line between bending portion and horizontal portion of circuit board 8, fig. 4 and 11) or of the first flexible bending section along the longitudinal axis at least partially coincides with the contact connection section (fig. 4 and 11).
Re Claim 20, Handte show and disclose
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handte et al., in view of Adair (US4878485).
Re Claim 5, Handte show and disclose
The investigation instrument as claimed in claim 1, the first flexible bending section is arranged within the shadow which the field casts along the longitudinal axis of the shaft (fig. 4 and 11), and is arranged within a shadow which the field casts along a rearward extension of a viewing direction of the sensor (fig. 4 and 11),
Handte does not disclose
wherein a viewing direction of the sensor is arranged at an angle, which differs from zero, to the longitudinal axis of the shaft.
Adair teaches a device wherein

Therefore, it would have been obvious to one having ordinary skill in the art to use angled sensor in an endoscope as taught by Adair in the endoscope of Handte, in order to make the device can be used to view at any suitable angle to the longitudinal axis of the endoscope, ([col. 5, line 66], Adair).
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handte et al., in view of Makino et al. (US20110249106).
Re Claims 14-15, Handte show and disclose
The investigation instrument as claimed in claims 10 and 13 respectively, the contact-connection section is at least one of rigidly configured (with a reinforcement body 14 in the region of the sensor 9 and at the rear is provided, [0039]) populated on a reverse side with electrical components (10, fig. 4 and 11), or configured with a smaller footprint than the sensor (a reinforcement body 14 which with regard to its contour is slightly smaller than the sensor 9, [0039]), or wherein the terminal section is at least one of flexibly configured or integrally configured with the respective first flexible bending section (fig. 4 and 11),
Handte does not disclose
wherein the connection is configured as a multilayer printed circuit board having a plurality of conductor planes, wherein the respective first flexible bending section and the respective terminal section, is formed of a polyimide film.
	Makino teaches a device wherein

Therefore, it would have been obvious to one having ordinary skill in the art to use a multilayer polyimide circuit board as taught by Makino in the electronic device of Handte, in order to increase connection capacity and reduce cost of the flexible circuit board for the electronic device, and since using polyimide for a flexible circuit board is well-known and most common in the art. 
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handte et al.
Re Claim 16, Handte show and disclose
The investigation instrument as claimed in claim 1,
Handte disclosed claimed invention, except for Handte does not explicitly disclose wherein a radius of curvature of the first flexible bending section is greater than one third of an edge length of the field; since Handte discloses the a radius of curvature of the bending section (radius of the first flexible bending portion of flexible circuit board 8, fig. 4 and 11) is about equal to one third of an edge length of the field (fig. 4 and 11),   
Therefore, it would have been obvious to one having ordinary skill in the art to use a radius of the bending portion larger than one third of an edge length of the field in the electronic device of Handte, in order to increase bending radius 
Re Claim 17, Handte show and disclose
The investigation instrument as claimed in claim 16, wherein the edge length lies (line from top bonding balls to bottom bonding balls of the field, fig. 4, 7 and 10-11) in a plane of the radius of curvature (fig. 4, 7 and 10-11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848